Per Curiam.
This ease was tried before Judge Silzer in the Passaic Circuit Court without a jury, who gave judgment in favor of the plaintiff, and defendant appealed.
The record brought up fails to show any request to the trial court, by the appealing party, to make a finding or findings of law or fact, or law and fact, or any exception or objection to the adverse finding made. On this record there is nothing to be reviewed. Blanchard Brothers v. Beveridge, 86 N. J. L. 561. See also Webster v. Freeholders of Hudson, Id. 256.
The judgment under review must be affirmed.
For affirmance—The Chancelloe, Chief Justice, Gaeeison, Swayze, Teenchaed, Paekee, Beegekt, Minturn, Kalisoh, Black, Veedeneuegh, White, Teehuhe, HepPENHEIMEE, WILLIAMS, TAYLOE, JJ. 16.
For reversal—Kone.